DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS AS FILED 3/7/2021:
In Claim 1, line 12, replace the limitation “by hinged the second end” with --by a hinge at the second end-- (the limitation “by hinged” uses a grammatically incorrect tense for the limitation “hinged” within the context of the sentence, specifically that the limitation sets forth a verb instead of a noun; the noun construction of the limitation is --by a hinge at the second end--).
In Claim 6, line 11, replace the limitation “by hinged the second end” with --by a hinge at the second end--.
In Claim 13, line 12, replace the limitation “by hinged the second end” with --by a hinge at the second end--.
Reasons for Allowance
	Claims 1-4, 6, 12-13 are allowed.
the prior art of record taken as a whole neither discloses nor renders obvious the combination including the limitations of Claims 1/13.
Re 1/13, Applicant’s arguments (see pages 7-8 of Applicant’s argument) are persuasive. Specifically, Applicant’s argument that Hans (DE 10 2017 203 223) does not disclose the limitation “each segment of the first pair of rim segments is configured to be folded toward the first end of the first rod” because Figures 2-3 of Hans illustrate that each segment (21,22) of the first pair of rim segments folds away from the first end of the first rod is persuasive. Furthermore, no prior art of record provides sufficient motivation to modify the device of Hans to have the deficient limitation. For example, the instant application discloses that the folding of the first pair of rim segments can be achieved by hand or by a motor/actuator assembly. Within Hans, the folding of the first pair of rim segments happens automatically due to ball joint assembly (23). Therefore, providing Hans with the deficient limitation would require the elimination of the ball joint assembly which would then require the folding of the first pair of rim segments to be by hand or to be replaced by a different automated assembly. It would not be obvious to eliminate the ball joint assembly (23) within Hans to then have the user manually fold the first pair of rim segments as one of ordinary skill in the art would prefer to keep the automated nature of the assembly of Hans over a manually operated assembly. Furthermore, there is insufficient evidence of record to demonstrate that one of ordinary skill in the art is motivated to modify Hans to have a different automated assembly that ultimately simply achieves the same purpose and functionality. Therefore, there is 
Because no prior art of record discloses the claim limitations, the limitations are knowledge that is gleaned only from Applicant’s disclosure, and thus any suggestion to provide the limitation in the prior art would be based on impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/BRIAN J MCGOVERN/Examiner, Art Unit 3656     

/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656